Citation Nr: 1540051	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to a rating in excess of 10 percent, prior to January 22, 2014, and in excess of 20 percent, thereafter, for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to February 2006.  He also had prior active duty for training and inactive duty for training periods in the Reserve Officers' Training Corps program (ROTC). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously considered this matter in October 2013, at which time it remanded the issue of service connection for a bilateral hand disability for additional development.  

In the January 2007 rating decision, the RO denied entitlement to service connection for a bilateral hand disability.  In the April 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected ankylosing spondylitis, assigning an initial rating of 10 percent, effective February 25, 2006, and a rating of 20 percent, effective January 22, 2014.  The Veteran submitted a notice of disagreement for the issue of an increased rating for ankylosing spondylitis in December 2014.  Therefore, this issue is under the Board's jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.201, 20.302.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2013.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2013, the Board remanded the issue of service connection for a bilateral hand disability for additional development.  One of the remand directives instructed the AOJ to ask the Veteran to identify the time period during which some service treatment records were allegedly lost and, thereafter, request such records from the service department.  The record shows that the AOJ sent a letter to the Veteran in November 2013, asking him to provide the appropriate dates.  In December 2013, the Veteran submitted a statement, in which he indicated that he sought medical treatment multiple times during service in Iraq and that he subsequently discovered that some of these records were not associated with his medical file.  An April 2014 email shows that the AOJ requested the Veteran's service treatment records.  The record shows that VA received a small set of service treatment records in May 2014.  This set consisted almost entirely of dental treatment records.  VA, however, did not notify the Veteran that the allegedly missing records were unavailable.  As such, the AOJ did not substantially comply with the remand directives; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the October 2013 remand, the Veteran was afforded a VA examination in May 2014.  The examiner diagnosed bilateral hand and finger degenerative joint disease and opined that such disability was less likely than not due to, or aggravated, by the service-connected ankylosing spondylitis, or otherwise related to service, as there is no evidence of a bilateral hand condition during service.

In his June 2015 appellate brief, the Veteran questioned the adequacy of the May 2014 VA opinion.  He contends that the VA examiner did not review his entire service medical record as there is evidence of treatment for a hand condition on active duty.  See June 2015 appellate brief.  The Veteran did not identify any specific treatment records and it is therefore not clear whether he refers to records already on file or to the allegedly missing records.  On remand, he should be afforded the opportunity to identify the records that show treatment for the claimed bilateral hand disability.

Subsequent to the October 2013 remand, the Veteran submitted treatment records from his private rheumatologist.  These records are significant because they show a finding of synovitis of the right wrist, metacarpophalangeal (MCP) joints, and proximal interphalangeal (PIP) joints in March 2006, less than a month after separation from service, and complaints of hand stiffness and pain in September 2006.  Furthermore, in May 2008, the Veteran's rheumatologist noted that hand X-rays showed periarticular demineralization and distal styloid process demineralization consistent with rheumatic inflammatory arthritis or inflammatory arthritis in general.  Thereafter, in May 2009, the rheumatologist stated that the Veteran did not actually meet the criteria for a diagnosis of ankylosing spondylitis; rather, he met the criteria for a diagnosis of reactive arthritis.  She opined that it is highly likely that the Veteran's reactive arthritis had over the years been aggravated by his military service, to include training and deployment.  This evidence raises the question of whether the diagnoses rendered in the first post-service year may have been early manifestations of the currently diagnosed degenerative joint disease of the hands and fingers, or, if not, where there is otherwise a relationship between the currently diagnosed bilateral hand disability and the hand symptoms observed within a year after separation from service.  Since the May 2014 VA opinion did not explicitly discuss the above-mentioned evidence, the AOJ should obtain an addendum opinion that addresses these questions.

For the issue of an increased rating for ankylosing spondylitis, as noted above, the Veteran submitted a timely notice of disagreement.  VA has not yet provided a statement of the case; therefore, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the efforts made to obtain the allegedly missing service treatment records, and allow an opportunity to provide the records.  Additionally, ask the Veteran to identify the specific service treatment records that purportedly show treatment for a hand condition on active duty, as indicated in the June 2015 appellate brief.

2.  Thereafter, forward the claims file to the individual who conducted the May 2014 VA examination, or to another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the Veteran's claimed bilateral hand disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

(a) Is there clear and unmistakable evidence (near certain) that a bilateral hand disability preexisted the Veteran's active service?  If so, is there also clear and unmistakable evidence that a preexisting hand disability was NOT aggravated beyond its natural progression by active service?

(b) If preexisting disability is not found, then is it at  as least as likely as not (probability of 50 percent or more) that the Veteran's bilateral hand disability, currently diagnosed as degenerative joint disease of the hands and fingers, was incurred in or related to service?  Please note the Veteran's testimony during his May 2013 hearing, stating that hand symptoms first manifested in July or August of 2005.

(c) Did the Veteran's bilateral hand disability manifest within a year after separation from service?  Please note private treatment records from the Veteran's rheumatologist (received in December 2013), to include finding of synovitis of the hands and fingers, and complaints of hand pain and numbness in March 2006 and September 2006, respectively.  

(d)  Is it as least as likely as not (probability of 50 percent or more) that the Veteran's bilateral hand disability is due to a service-connected disability or any other disability that manifested in or was aggravated by service?  Please note a May 2008 private treatment record, in which the Veteran's rheumatologist noted that hand X-rays showed periarticular demineralization and distal styloid process demineralization consistent with rheumatic inflammatory arthritis or inflammatory arthritis in general.  Also note a May 2009 private treatment record, in which the same rheumatologist stated that the Veteran did not actually meet the criteria for a diagnosis of ankylosing spondylitis; rather, he met the criteria for a diagnosis of reactive arthritis.  Furthermore, the rheumatologist opined that it is highly likely that the Veteran's reactive arthritis had over the years been aggravated by his military service, to include training and deployment.  

(e)  Is it as least as likely as not that the Veteran's bilateral hand disability was aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

4.  Provide the Veteran with a statement of the case on the issue of an increased rating for ankylosing spondylitis.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


